       Case 4:20-cv-02961 Document 1 Filed on 08/24/20 in TXSD Page 1 of 33



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


Terri Pepper, Dallas Dean, Dave Semans,               )
Carl Moreland, Harold Aydelott, David                 )
Cathey, Justin Evans, Kathy Duff,                     )
Melanie Edwards, Michael Delong, Nicole               )
Vela Groskopf, Richard Henderson,                     )
Todd Cianciulli, Julie Leichtle, and Clint            )
Steiner, individually and on behalf of all            )
others similarly situated,                            )
                                                      )              Case No. 4:20-cv-2961
     Plaintiff,                                       )
                                                      )
v.                                                    )
                                                      )
Best Storm Leads Corp.,                               )
                                                      )
     Defendant.                                       )


                               CLASS ACTION COMPLAINT

         Plaintiffs, Terri Pepper, Dallas Dean, Dave Semans, Carl Moreland, Harold Aydelott,

David Cathey, Justin Evans, Kathy Duff, Melanie Edwards, Michael Delong, Nicole Vela

Groskopf, Richard Henderson, Todd Cianciulli, Julie Leichtle and Clint Steiner (collectively

“Plaintiffs), on behalf of themselves and all other similarly situated parties, by and through

their undersigned counsel, and pursuant to the Telephone Consumer Protection Act, 47

U.S.C. § 227 (the “TCPA”), and Fed. R. Civ. P. 23, files this Class Action against Defendant,

Best Storm Leads Corp. (“Defendant” or “Best Storm”).

                                       I.      PARTIES

         1.       Plaintiff, Terri Pepper, is an individual and a citizen of Texas residing in

Woodland, Texas. At all relevant times Plaintiff Pepper was the user, subscriber, owner and

possessor of the residential telephone number ending in -0401.


                                                1
     Case 4:20-cv-02961 Document 1 Filed on 08/24/20 in TXSD Page 2 of 33


       2.      Plaintiff Dallas Dean is an individual and a citizen of Texas residing in

Magnolia, Texas. At all relevant times Plaintiff Dean was the user, subscriber, owner and

possessor of the residential telephone number ending in -5265. Dean is also the subscriber of

a residential telephone number ending in -5888.

       3.      Plaintiff Dave Semans is an individual and a citizen of Texas residing in

Plano, Texas. At all relevant times Plaintiff Semans was the user, subscriber, owner and

possessor of the residential telephone number ending in -5209.

       4.      Plaintiff Carl Moreland is an individual and a citizen of Texas residing in

Sulphur Springs, Texas. At all relevant times Plaintiff Moreland was the user, subscriber,

owner and possessor of the residential telephone number ending in -7628

       5.      Plaintiff Harold Aydelott is an individual and a citizen of Texas residing in

Fort Worth Texas. At all relevant times Plaintiff Aydelott was the user, subscriber, owner

and possessor of the residential telephone number ending in -4693.

       6.      Plaintiff David Cathey is an individual and a citizen of Texas residing in

McKinney, Texas. At all relevant times Plaintiff Cathey was the user, subscriber, owner and

possessor of the residential telephone ending in -6846.

       7.      Plaintiff Justin Evans is an individual and a citizen of Texas residing in

Spring, Texas. At all relevant times Plaintiff Evans was the user, subscriber, owner, and

possessor of the residential telephone number ending in -8933.

       8.      Plaintiff Kathy Duff is an individual and a citizen of Minnesota residing in St

Paul, Minnesota. At all relevant times Plaintiff Duff was the user, subscriber, owner, and

possessor of the residential telephone number ending in -4111.

       9.      Plaintiff Melanie Edwards is an individual and a citizen of Florida residing in



                                              2
     Case 4:20-cv-02961 Document 1 Filed on 08/24/20 in TXSD Page 3 of 33


Clermont, Florida. At all relevant times Plaintiff Edwards was the user, subscriber, owner

and possessor of the residential telephone number ending in -3381.

       10.     Plaintiff Michael Delong is an individual and a citizen of Texas residing in

Arlington, Texas. At all relevant times Plaintiff Delong was the user and possessor of the

residential telephone number ending in -5431.

       11.     Plaintiff Nicole Vela Groskopf is an individual and a citizen of Texas residing

in Willis, Texas. At all relevant times Plaintiff Groskopf was the user, subscriber, owner and

possessor of the residential telephone number ending in -0604.

       12.     Plaintiff Richard Henderson is an individual and a citizen of Texas residing in

League City, Texas. At all relevant times Plaintiff Henderson was the user, subscriber,

owner and possessor of the residential telephone number ending in -2765.

       13.     Plaintiff Todd Cianciulli is an individual and a citizen of Texas residing in

Scurry, Texas. At all relevant times Plaintiff Cianciulli was the user, subscriber, owner and

possessor of the residential telephone number ending in -4391.         Cianciulli is also the

subscriber of a residential telephone number ending in --7562.

       14.     Plaintiff Julie Leichtle is an individual and a citizen of Texas residing in

Coppell, Texas. At all relevant times Plaintiff Leichtle was the user, subscriber, owner and

possessor of the residential telephone number ending in -5800. Leichtle is also the subscriber

and owner of, and her husband is the user of, a residential telephone number ending in -8784.

       15.     Plaintiff Clint Steiner is an individual and a citizen of Colorado residing in

Thornton, Colorado. At all relevant times Plaintiff Steiner was the user, subscriber, owner

and possessor of the residential telephone number ending in -1133.

       16.     Defendant, Best Storm Leads Corp. is a corporation organized and existing



                                                3
      Case 4:20-cv-02961 Document 1 Filed on 08/24/20 in TXSD Page 4 of 33


under the laws of the State of Minnesota.

                            II.     JURISDICTION AND VENUE

        17.      Subject matter jurisdiction exists pursuant to 28 U.S.C. § 1331 because

Plaintiffs’ claims arise under the TCPA, a federal statute.

        18.      The Court has personal jurisdiction over Defendant because Defendant

operates within this state and the challenged marketing calls at issue in this case were

directed by Defendant to residents within this state.

        19.      Venue is proper in the this district pursuant to 28 U.S.C. § 1391 (b)(2)-(3)

because a substantial part of the events or omissions giving rise to Plaintiff’s claim occurred

in this District and Defendant is subject to the Court’s jurisdiction in this district.

                                   III.    INTRODUCTION

        20.      Plaintiffs brings this action under the TCPA.

        21.      The TCPA was enacted in response to widespread public outrage concerning

the proliferation of intrusive, nuisance telemarketing practices. See Mims v. Arrow Fin.

Servs., LLC, 132 S. Ct. 740, 745 (2012).

        22.      The TCPA is designed to protect consumer privacy by prohibiting, among

other things, autodialed telemarketing calls to cellular telephones without the “prior express

written consent” of the called party. 47 C.F.R. § 64.1200(a)(2), (f)(8)(i).

        23.      The TCPA also prohibits unsolicited telemarketing calls to consumers who

have added their telephone number to the national “Do Not Call” registry. 47 C.F.R. §

64.1200(c)(2).

        24.      Best Storm made automated telemarketing calls to Plaintiffs using equipment

prohibited by the TCPA, even though it did not have their prior express written consent to do



                                                 4
      Case 4:20-cv-02961 Document 1 Filed on 08/24/20 in TXSD Page 5 of 33


so, and Best Storm also made unsolicited telemarketing calls to Plaintiffs despite their

inclusion on the national “Do Not Call” registry.

       25.     Plaintiffs did not give prior express written consent to receive autodialed

phone call on their cellular phone from Best Storm.

       26.     Plaintiffs seek class-wide relief against Best Storm for violating the Telephone

Consumer Protection Act, 47 U.S.C. § 227. A class action is the best means of obtaining

redress for Best Storm’s illegal marketing calls and is consistent both with the private right of

action afforded by the TCPA and the fairness and efficiency goals of Rule 23 of the Federal

Rules of Civil Procedure.

       27.     Best Storm’s practice caused actual harm to Plaintiffs and the other members

of the Class in several ways, including temporarily using their cellular phones and tying up

their phone lines, invading their privacy, causing wear and tear on their cellular phones,

consuming battery life, and causing some of them to be charged for calls they did not want to

receive. Moreover, these calls injured Plaintiffs and the Class because they were frustrating,

obnoxious, annoying, and a nuisance, and disturbed their solitude.

                IV.     THE TELEPHONE CONSUMER PROTECTION
                             ACT OF 1991, 47 U.S.C. § 227

       28.     In 1991, Congress enacted the TCPA to regulate the explosive growth of the

telemarketing industry. In so doing, Congress recognized that “[u]nrestricted telemarketing ...

can be an intrusive invasion of privacy[.]” Telephone Consumer Protection Act of 1991, Pub.

L. No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).

       29.     When Congress enacted the TCPA in 1991, it found that telemarketers were

calling 18 million Americans every day. In re Rules and Regulations Implementing the TCPA

of 1991, 18 FCC Rcd. 14014, 14021 ¶ 8 (2003) (“2003 Order”). By 2003, telemarketers were


                                               5
      Case 4:20-cv-02961 Document 1 Filed on 08/24/20 in TXSD Page 6 of 33


calling 104 million Americans every day, assisted by the proliferation of new and more

powerful autodialing technology. Id. at ¶¶ 2, 8.

       30.     The problems Congress identified when it enacted the TCPA have only grown

worse in recent years. The FCC has emphasized that action must be taken to “stop the

scourge of illegal robocalls” because “U.S. consumers received approximately 2.4 billion

robocalls per month in 2016.” Federal Communications Commission, The FCC’s Push to

Combat Robocalls & Spoofing, https://www.fcc.gov/about-fcc/fcc-initiatives/fccs-push-

combat-robocalls-spoofing (last visited Jan. 31, 2020).

       31.     The TCPA requires prior express written consent for all autodialed

telemarketing calls to cellular telephone numbers. In re Rules and Regulations Implementing

the TCPA of 1991, 27 FCC Rcd. 1830, 1844 (2012); 47 C.F.R. § 64.1200(f)(1), (12).

       32.     “The term prior express written consent means an agreement, in writing,

bearing the signature of the person called that clearly authorizes the seller to deliver or cause

to be delivered to the person called advertisements or telemarketing messages using an

automatic telephone dialing system or an artificial or prerecorded voice, and the telephone

number to which the signatory authorizes such advertisements or telemarketing messages to

be delivered.” 47 C.F.R. § 64.1200(f)(8).

       33.     “The written agreement shall include a clear and conspicuous disclosure

informing the person signing that: (A) By executing the agreement, such person authorizes

the seller to deliver or cause to be delivered to the signatory telemarketing calls using an

automatic telephone dialing system or an artificial or prerecorded voice; and (B) The person

is not required to sign the agreement (directly or indirectly), or agree to enter into such an

agreement as a condition of purchasing any property, goods, or services.”             47 C.F.R.



                                               6
      Case 4:20-cv-02961 Document 1 Filed on 08/24/20 in TXSD Page 7 of 33


64.1200(f)(8)(i)(A).

       34.     The TCPA also prohibits telemarketing calls, whether or not initiated by an

autodialer, to consumers who have added their number to the national “Do Not Call” registry.

47 U.S.C. § 227(c); 47 C.F.R. 64.1200(c)(2).

                                V.        Individual Allegations

       35.     On information and belief, Defendant, surreptitiously obtained the cellular

telephone number of Plaintiff Pepper and others, then proceeded to send or cause others to

send unsolicited telemarketing marketing calls to those individuals, using automatic

telephone dialing equipment and without regard for their status as registrants of the national

“Do Not Call” list.

       36.     Best Storm’s telemarketing calls advertised the availability of a roof

inspection and repair without their prior express written consent.

A.     Plaintiff Pepper

       37.     Plaintiff Pepper’s telephone number, ending in the number 0401, is registered

to a cellular telephone service. All calls to Plaintiff Pepper described herein were to that

cellular telephone number.

       38.     Plaintiff Pepper’s telephone number has been on the National Do Not Call

Registry since July 29, 2019.

       39.      On June 15, 2020, at around 5:19 p.m. (CST), Plaintiff Pepper received an

unsolicited call on her cellular phone.

       40.     The caller ID showed the phone call was from (281) 609-8124, which she

subsequently learned was from Best Storm.

       41.     Plaintiff Pepper answered.




                                                7
      Case 4:20-cv-02961 Document 1 Filed on 08/24/20 in TXSD Page 8 of 33


        42.     Unlike on a normal call, no one promptly announced themself to Plaintiff

Pepper. Instead, Plaintiff Pepper heard an unnatural click and pause.



        43.     A pause followed by a “click” or “beep” is evidence of the caller’s use of a

predictive dialer, which uses an algorithm to “predict” when telemarketing agents will be

available to field the call. See 2003 Order, 18 FCC Rcd. at 14022, n. 31. (in 2003, the FCC

expressed growing concern about the proliferation of predictive dialing systems that use “a

complex set of algorithms to automatically dial consumers’ telephone numbers in a manner

that predicts the time when a consumer will answer the phone and the telemarketer will be

available to take the call.”).

        44.     Eventually a live salesperson did come on the line.

        45.     The salesperson pitched Plaintiff Pepper on having a roof inspection

performed, and the salesperson concealed the company’s true name.

        46.     Plaintiff Pepper did not provide her prior express written consent to receive

more telemarketing calls.

        47.     On June 16, 2020, 2020, at around 9:52 a.m. (CST), Plaintiff Pepper received

an unsolicited call on her cellular phone from Best Storm.

        48.     The caller ID showed the phone call was from (281) 609-8125.



        49.     Plaintiff Pepper answered, and no one promptly announced themselves to

Plaintiff Pepper.

        50.     Eventually a live salesperson did come on the line.

        51.     The salesperson pitched Plaintiff Pepper on having a roof inspection



                                               8
      Case 4:20-cv-02961 Document 1 Filed on 08/24/20 in TXSD Page 9 of 33


performed, and the salesperson concealed the company’s true name and stated that they were

calling on behalf of “Texas Roofing,” a nonexistent entity.

       52.     Plaintiff Pepper did not give Best Storm her cellular telephone number.

       53.     On June 17, 2020, at around 9:37 a.m. (CST), Plaintiff Pepper received an

unsolicited call on her cellular phone from Best Storm.

       54.     The caller ID showed the phone call was from (281) 609-8169.

       55.     Plaintiff Pepper answered, and no one promptly announced themselves to

Plaintiff Pepper.

       56.     Eventually a live salesperson did come on the line.

       57.     The salesperson pitched Plaintiff Pepper on having a roof inspection

performed, and the salesperson concealed the company’s true name and identified themselves

with the false name “Texas Roofing.”

B.     Plaintiff Dean

       58.     Plaintiff Dean’s telephone numbers ending in -5265 and -5888 are registered

to a cellular telephone service.

       59.     Dean’s -5265 telephone number has been on the National Do Not Call

Registry since January 11, 2006. Dean’s -5888 telephone number has been on the National

Do Not Call Registry since June 29, 2003.

       60.     Neither Dean nor his wife have ever given prior express written consent to be

called by Best Storm.

       61.     On April 26, 2020 at around 11:18 a.m. (CST), Plaintiff Dean received an

unsolicited call at the -5265 telephone number.

       62.     The caller ID showed the phone call was from (346) 261-0508, which he



                                              9
     Case 4:20-cv-02961 Document 1 Filed on 08/24/20 in TXSD Page 10 of 33


subsequently learned was from Best Storm.

       63.     Plaintiff Dean answered.

       64.     Unlike on a normal call, no one promptly announced themself to Plaintiff

Dean. Instead, Plaintiff Dean heard an unnatural click and pause.

       65.     Eventually a live salesperson did come on the line.

       66.     The salesperson pitched Plaintiff Dean on having a roof inspection performed,

and the salesperson concealed the company’s true name and identified themselves with the

false name “Texas Construction.”

       67.     Plaintiff Dean did not give Best Storm his cellular telephone number.

       68.     On April 28, 2020, at 4:49 p.m. (CST), Plaintiff Dean received an unsolicited

call at the -5265 telephone number from Best Storm.

       69.     On April 29, 2020, at 11:52 a.m. (CST), Plaintiff Dean received an unsolicited

call at the -5265 telephone number from Best Storm.

       70.     On May 2, 2020, at 1:25 p.m. (CST), Plaintiff Dean received an unsolicited

call at the -5265 telephone number from Best Storm.

       71.     On May 4, 2020, at 3:35 p.m. (CST), Plaintiff Dean received an unsolicited

call at the -5888 telephone number from Best Storm.

       72.     On May 12, 2020, at 2:04 p.m. (CST), Plaintiff Dean received an unsolicited

call at the -5265 telephone number from Best Storm.

       73.     On May 14, 2020, at 11:43 a.m. (CST), Plaintiff Dean received an unsolicited

call at the -5888 telephone number from Best Storm.

C.     Plaintiff Semans

       74.     Plaintiff Semans’ telephone number, ending in the number 5209, is registered



                                             10
     Case 4:20-cv-02961 Document 1 Filed on 08/24/20 in TXSD Page 11 of 33


to a cellular telephone service. All calls to Plaintiff Semans described herein were to that

cellular telephone number.

       75.     Plaintiff Semans’ telephone number has been on the National Do Not Call

Registry since September 26, 2007.

       76.     On May 31, 2019, at around 11:14 a.m. (CST), Plaintiff Semans received an

unsolicited call on his cellular phone.

       77.     The caller ID showed the phone call was from (469) 270-6807, which he

subsequently learned was from Best Storm.

       78.     Plaintiff Semans answered.

       79.     Unlike on a normal call, no one promptly announced themself to Plaintiff

Semans. Instead, Plaintiff Semans heard an unnatural click and pause.



       80.     Eventually a live salesperson did come on the line.

       81.     The salesperson pitched Plaintiff Semans on having a roof inspection

performed, and the salesperson concealed the company’s true name and identified themselves

with the false name “Texas One.” .

       82.     Plaintiff Semans did not provide his prior express written consent to receive

more telemarketing calls.

       83.     On June 5, 2019 at around 5:43 p.m. (CST), Plaintiff Semans received an

unsolicited call on his cellular phone from Best Storm, who again identified themselves as

“Texas One.”

       84.     On June 8, 2019 at around 11:21 p.m. (CST), Plaintiff Semans received an

unsolicited call on his cellular phone from Best Storm, who again identified themselves as



                                             11
     Case 4:20-cv-02961 Document 1 Filed on 08/24/20 in TXSD Page 12 of 33


“Texas One.”

       85.     On June 13, 2019 at around 11:49 a.m. (CST), Plaintiff Semans received an

unsolicited call on his cellular phone from Best Storm, who identified themselves this time

using the false name “Texas Roofing and Restoration.”

       86.     On August 20, 2019 at around 4:44 p.m. (CST), Plaintiff Semans received an

unsolicited call on his cellular phone from Best Storm.

D.     Plaintiff Moreland

       87.     Plaintiff Moreland’s telephone number, ending in number 7628, is registered

to a cellular telephone service. All marketing calls to Plaintiff Moreland described herein

were to that cellular telephone number.

       88.     Plaintiff Moreland’s telephone number has been on the National Do Not Call

Registry since June 30, 2003.

       89.     On August 29, 2019 at around 4:21 p.m. (CST), Plaintiff Moreland received

an unsolicited call on his cellular phone.

       90.     The caller ID showed the phone call was from (208) 639-9166, which he

subsequently learned was from Best Storm.

       91.     Plaintiff answered.

       92.     Unlike on a normal call, no one promptly announced themself to Plaintiff.

Instead, Plaintiff heard an unnatural click and pause.                                 .

       93.     Eventually a live salesperson did come on the line.

       94.     The salesperson pitched Plaintiff Moreland on having a roof inspection

performed, and the salesperson concealed the company’s true name and identified themselves

with the false name “Texas Roofing.”



                                              12
     Case 4:20-cv-02961 Document 1 Filed on 08/24/20 in TXSD Page 13 of 33


       95.     Plaintiff Moreland did not provide his prior express written consent to receive

more telemarketing calls.

E.     Plaintiff Aydelott

       96.     Plaintiff Aydelott’s telephone number, ending in number 4693, is registered to

a cellular telephone service. All marketing calls to Plaintiff Aydelott described herein were

to that cellular telephone number.

       97.     Plaintiff Aydelott’s telephone number has been on the National Do Not Call

Registry since September 22, 2007.

       98.     On June 8, 2020 at around 5:48 p.m. (CST), Plaintiff Aydelott received an

unsolicited call on his cellular phone.

       99.     The caller ID showed the phone call was from (817) 761-0945, which Plaintiff

Aydelott subsequently learned was Best Storm.

       100.    Plaintiff Semans answered.

       101.    Unlike on a normal call, no one promptly announced themself to Plaintiff

Semans. Instead, Plaintiff Semans heard an unnatural click and pause.



       102.    Eventually a live salesperson did come on the line.

       103.    The salesperson pitched Plaintiff Aydelott on having a roof inspection

performed, and the salesperson concealed the company’s true name and identified themselves

with the false name “Texas One Roofing Inspections.”

       104.    Plaintiff Aydelott did not provide his prior express written consent to receive

more telemarketing calls.

F.     Plaintiff Cathey



                                             13
     Case 4:20-cv-02961 Document 1 Filed on 08/24/20 in TXSD Page 14 of 33


       105.     Plaintiff Cathey’s telephone number, ending in number 6846, is registered to a

cellular telephone service. All calls to Plaintiff Cathey described herein were to that cellular

telephone number.

       106.     Plaintiff Cathey’s telephone number has been on the National Do Not Call

Registry since June 30, 2003.

       107.     On November 8, 2019 (CST), at 4:23 p.m., Plaintiff Cathey received an

unsolicited call on his cellular phone.

       108.     The caller ID showed the phone call was from (972) 943-3625, which he

subsequently learned was from Best Storm.

       109.     Plaintiff Cathey answered.

       110.     Unlike on a normal call, no one promptly announced themself to Plaintiff

Cathey. Instead, Plaintiff Cathey heard an unnatural click and pause.



       111.     Eventually a live salesperson did come on the line.

       112.     The salesperson pitched Plaintiff Cathey on having a roof inspection

performed, and the salesperson concealed the company’s true name and identified themselves

with the false name “Texas Fast.” .

       113.     Plaintiff Cathey did not provide his prior express written consent to receive

more telemarketing calls.

       114.     On November 9, 2019 at around 9:11 a.m. (CST), Plaintiff Cathey received an

unsolicited call on his cellular phone from Best Storm, who again identified themselves as

“Texas Fast.”

       115.     On November 11, 2019 at around 1:11 p.m. (CST), Plaintiff Cathey received



                                              14
     Case 4:20-cv-02961 Document 1 Filed on 08/24/20 in TXSD Page 15 of 33


an unsolicited call on his cellular phone from Best Storm, who again identified themselves as

“Texas Fast.”

       116.     On November 15, 2019 at around 10:18 a.m. (CST), Plaintiff Cathey received

an unsolicited call on his cellular phone from Best Storm, who again identified themselves as

“Texas Fast.”

       117.     Plaintiff Cathey did not provide his prior express written consent to receive

telemarketing calls.



G.     Plaintiff Evans

       118.     Plaintiff Evans’s telephone number, ending in 8933, is registered to a cellular

telephone service.     All calls to Plaintiff Evans described herein were to that cellular

telephone number.

       119.     Plaintiff Evans’s telephone number has been on the National Do Not Call

Registry since January 4,2005.

       120.     On February 7, 2020 at around 10:04 a.m. (CST), Plaintiff Evans received an

unsolicited call on his cellular phone

       121.     The caller ID showed the phone call was from (832) 573-0090 which he

subsequently learned was from Best Storm

       122.     Plaintiff Evans missed that call.

       123.     On February 7, 2020 at around 3:08 p.m. (CST), Plaintiff Evans received an

unsolicited call on his cellular phone

       124.     The caller ID showed the phone call was from (832) 573-0090 which he

subsequently learned was from Best Storm



                                               15
     Case 4:20-cv-02961 Document 1 Filed on 08/24/20 in TXSD Page 16 of 33


       125.     Plaintiff Evans missed that call.

       126.    On February 7, 2020 at around 10:04 a.m. (CST), Plaintiff Evans received an

unsolicited call on his cellular phone

       127.    The caller ID showed the phone call was from (832) 573-0090 which he

subsequently learned was from Best Storm

       128.    Plaintiff Evans answered.

       129.    Unlike on a normal call, no one promptly announced themself to Plaintiff

Evans. Instead, Plaintiff Evans heard an unnatural click and pause.



       130.    Eventually a live salesperson did come on the line.

       131.    The salesperson pitched Plaintiff Evans on having a roof inspection

performed, and the salesperson concealed the company’s true name and identified themselves

with the false name “Texas Roofing.”

       132.    Plaintiff Evans did not provide his prior express written consent to receive

more telemarketing calls.

H.     Plaintiff Duff

       133.    Plaintiff Duff telephone number, ending in number 4111, is registered to a

cellular telephone service. All calls to Plaintiff Duff described herein were to that cellular

telephone number.

       134.    Plaintiff Duff’s telephone number has been on the National Do Not Call

Registry since March 21, 2009.

       135.    On March 8, 2020 at 12:09 p.m. (CST), Plaintiff Duff received an unsolicited

call on her cellular phone.



                                               16
     Case 4:20-cv-02961 Document 1 Filed on 08/24/20 in TXSD Page 17 of 33


       136.    The caller ID showed the phone call was from (651) 409-6148, which she

subsequently learned was from Best Storm.

       137.    Plaintiff Duff missed that call.

       138.    On March 12, 2020, at 12:30 p.m. (CST), Plaintiff Duff received an

unsolicited call on her cellular phone.

       139.    The caller ID showed the phone call was from (651) 409-6238, which she

subsequently learned was from Best Storm.

       140.    Plaintiff missed that call.

       141.    On March 20, 2020, at 10:28 a.m. (CST), Plaintiff Duff received an

unsolicited call on her cellular phone.

       142.    The caller ID showed the phone call was from (651) 409-4593, which she

subsequently learned was from Best Storm.

       143.    Plaintiff missed that call.

       144.    On March 25, 2020, at 1:56 p.m. (CST), Plaintiff Duff received an unsolicited

call on her cellular phone.

       145.    The caller ID showed the phone call was from (651) 409-6394, which she

subsequently learned was from Best Storm.

       146.    Plaintiff answered that call.

       147.    Unlike on a normal call, no one promptly announced themself to Plaintiff

Duff. Instead, Plaintiff Duff heard an unnatural click and pause.

       148.    Eventually a live salesperson did come on the line.

       149.    The salesperson pitched Plaintiff Duff on having a roof inspection performed,

and the salesperson concealed the company’s true name and identified themselves with the



                                                  17
     Case 4:20-cv-02961 Document 1 Filed on 08/24/20 in TXSD Page 18 of 33


false name “Minnesota First Roofing.”

       150.    On June 17, 2020, at 1:15 p.m. (CST), Plaintiff Duff received another

unsolicited call on her cellular phone from Best Storm, who identified themselves with the

false name “Midwest Roofing.”

       151.    Plaintiff Duff did not provide her prior express written consent to receive

telemarketing calls.

I.     Plaintiff Edwards

       152.    Plaintiff Edwards’ telephone number, ending in number 3381, is registered to

a cellular telephone service. All calls to Plaintiff Edwards described herein were to that

cellular telephone number.

       153.    Plaintiff Edwards’ telephone number has been on the National Do Not Call

Registry since December 15, 2004.

       154.    On June 22, 2020 at around 5:31 p.m. (EST), Plaintiff Edwards received an

unsolicited call on her cellular phone

       155.    The caller ID showed the phone call was from (386) 300-8167 which she

subsequently learned was from Best Storm

       156.    Plaintiff Edwards answered.

       157.    Unlike on a normal call, no one promptly announced themself to Plaintiff

Edwards. Instead, Plaintiff Edwards heard an unnatural click and pause.



       158.    Eventually a live salesperson did come on the line.

       159.    The salesperson pitched Plaintiff Edwards on having a roof inspection

performed, and the salesperson concealed the company’s true name and identified themselves



                                             18
     Case 4:20-cv-02961 Document 1 Filed on 08/24/20 in TXSD Page 19 of 33


with the false name “Florida First Home Inspections.”

       160.    Plaintiff Edwards did not provide prior express written consent to receive

telemarketing calls.

J.     Plaintiff Delong

       161.    Plaintiff Delong’s telephone number, ending in number 5431, is registered to

a cellular telephone service. All calls to Plaintiff Delong described herein were to that

cellular telephone number.

       162.    Plaintiff Delong’s telephone number has been on the National Do Not Call

Registry since June 25, 2006.

       163.    On May 5, 2020, at around 2:00 p.m. (CST), Plaintiff Delong received an

unsolicited call on his cellular phone.

       164.    The caller ID showed the phone call was from (469) 498-0156 which he

subsequently learned was from Best Storm.

       165.     Plaintiff Delong answered.

       166.    Unlike on a normal call, no one promptly announced themself to Plaintiff

Delong. Instead, Plaintiff Delong heard an unnatural click and pause.



       167.    Eventually a live salesperson did come on the line.

       168.    The salesperson pitched Plaintiff Delong on having a roof inspection

performed, and the salesperson concealed the true name of the company and identified

themselves with the false name “Up to Date Roofing.”

       169.    Plaintiff DeLong did not provide prior express written consent to receive

telemarketing calls.



                                             19
     Case 4:20-cv-02961 Document 1 Filed on 08/24/20 in TXSD Page 20 of 33


K.     Plaintiff Groskopf

       170.    Plaintiff Groskopf’s telephone number, ending in number 0604, is registered

to a cellular telephone service. All calls to Plaintiff Groskopf described herein were to that

cellular telephone number.

       171.    Plaintiff Groskopf’s telephone number has been on the National Do Not Call

Registry since July 7, 2010.

       172.    On June 10, 2020 at around 12:56 p.m. (CST), Plaintiff Groskopf received an

unsolicited call on her cellular phone.

       173.    The caller ID showed the phone call was from (210) 942-5453 which she

subsequently learned was from Best Storm.

       174.     Plaintiff Groskopf missed that call.

       175.    On June 11, 2020 at around 9:50 a.m. (CST), Plaintiff Groskopf received an

unsolicited call on her cellular phone.

       176.    The caller ID showed the phone call was from (210) 942-5475 which she

subsequently learned was from Best Storm.

       177.     Plaintiff Groskopf answered that call, but she immediately ended it after not

hearing anyone on the other end.

       178.    On June 12, 2020 at around 9:46 a.m. (CST), Plaintiff Groskopf received an

unsolicited call on her cellular phone.

       179.    The caller ID showed the phone call was from (210) 942-3081 which she

subsequently learned was from Best Storm.

       180.     Plaintiff Groskopf answered that call, but hung up after a few seconds when

she realized it was a telemarketer.



                                              20
     Case 4:20-cv-02961 Document 1 Filed on 08/24/20 in TXSD Page 21 of 33


       181.    On June 12, 2020 at around 11:26 a.m. (CST), Plaintiff Groskopf received an

unsolicited call on her cellular phone.

       182.    The caller ID showed the phone call was from (210) 942-5608 which she

subsequently learned was from Best Storm.

       183.    Plaintiff Groskopf answered.

       184.    Unlike on a normal call, no one promptly announced themself to Plaintiff

Groskopf. Instead, Plaintiff Groskopf heard an unnatural click and pause.



       185.    Eventually a live salesperson did come on the line.

       186.    The salesperson pitched Plaintiff Groskopf on having a roof inspection

performed, and the salesperson concealed the true name of the company and identified

themselves with the false name “Texas Roofing.”

       187.    Plaintiff Groskopf did not provide prior express written consent to receive

telemarketing calls.

L.     Plaintiff Henderson

       188.    Plaintiff Henderson’s telephone number, ending in number 2765, is registered

to a cellular telephone service. All calls to Plaintiff Henderson described herein were to that

cellular telephone number.

       189.    Plaintiff Henderson’s telephone number has been on the National Do Not Call

Registry since November 11, 2010.

       190.    On May 21, 2020, at around 2:58 p.m. (CST), Plaintiff Henderson received an

unsolicited call on his cellular phone.

       191.    The caller ID showed the phone call was from (281) 675-0098 which he



                                              21
     Case 4:20-cv-02961 Document 1 Filed on 08/24/20 in TXSD Page 22 of 33


subsequently learned was from Best Storm.

       192.    Plaintiff Henderson answered.

       193.    Unlike on a normal call, no one promptly announced themself to Plaintiff

Henderson. Instead, Plaintiff Henderson heard an unnatural click and pause.

       194.    Eventually a live salesperson did come on the line.

       195.    The salesperson pitched Plaintiff Henderson on having a roof inspection

performed, and the salesperson concealed the true name of the company and identified

themselves with the false name “Texas Roofing.”

       196.    Plaintiff Henderson asked the salesperson how they had gotten his number,

and the salesperson stated that they use a database of phone numbers for homes in areas

where there has recently been hail reported.

       197.    Plaintiff Henderson did not provide prior express written consent to receive

telemarketing calls.

M.     Plaintiff Cianciulli

       198.    Plaintiff Cianciulli’s telephone numbers, ending in number 4391 and in

number 7562, are registered to a cellular telephone service. All calls to Plaintiff Cianciulli

described herein were to those cellular telephone number.

       199.    Plaintiff Cianciulli’s -4391 telephone number has been on the National Do

Not Call Registry since July 1, 2003. Cianciulli’s -7562 telephone number has been on the

National Do Not Call Registry since January 30, 2008.

       200.    Neither Cianculli nor his wife have ever given prior express written consent to

be called by Best Storm.

       201.    On January 28, 2020 at around 7:01 p.m. (CST), Plaintiff Cianculli received



                                               22
     Case 4:20-cv-02961 Document 1 Filed on 08/24/20 in TXSD Page 23 of 33


an unsolicited call at the -4391 telephone number.

       202.    The caller ID showed the phone call was from (214) 381-6787, which he

subsequently learned was from Best Storm.

       203.    Plaintiff Cianculli answered.

       204.    Unlike on a normal call, no one promptly announced themself to Plaintiff

Dean. Instead, Plaintiff Dean heard an unnatural click and pause.

       205.    Eventually a live salesperson did come on the line.

       206.    The salesperson pitched Plaintiff Dean on having a roof inspection performed,

and the salesperson concealed the company’s true name and identified themselves with the

false name “Texas Fast.”

       207.    On April 28, 2020, at 10:09 a.m. (CST), Plaintiff Cianculli received an

unsolicited call at the -7562 telephone number from Best Storm, who again identified

themselves as “Texas Fast.”

       208.    On April 28, 2020, at 5:17 p.m. (CST), Plaintiff Cianculli received an

unsolicited call at the -7562 telephone number from Best Storm, who again identified

themselves as “Texas Fast.”

       209.    On April 29, 2020, at 10:24 a.m. (CST), Plaintiff Cianculli received an

unsolicited call at the -7562 telephone number from Best Storm, who again identified

themselves as “Texas Fast.”

       210.    On April 29, 2020, at 10:28 a.m. (CST), Plaintiff Cianculli received an

unsolicited call at the -4391 telephone number from Best Storm, who again identified

themselves as “Texas Fast.”

N.     Plaintiff Leichtle



                                               23
     Case 4:20-cv-02961 Document 1 Filed on 08/24/20 in TXSD Page 24 of 33


       211.    Plaintiff Leichtle’s telephone numbers, ending in number -5800 and -8784, are

registered to a cellular telephone service. All calls to Plaintiff Leichtle described herein were

to those cellular telephone number.

       212.    Plaintiff Leichtle’s -5800 telephone number has been on the National Do Not

Call Registry since March 7 2013. Leichtle’s -8784 telephone number has been on the

National Do Not Call Registry since August 16, 2003.

       213.    Neither Leichtle nor her husband have ever given prior express written

consent to be called by Best Storm.

       214.    On October 21, 2019, at around 11:24 a.m. (CST), Plaintiff Leichtle received

an unsolicited call at the -8784 telephone number.

       215.    The caller ID showed the phone call was from (823) 400-2321, which she

subsequently learned was from Best Storm.

       216.    Plaintiff Leichtle answered.

       217.    Unlike on a normal call, no one promptly announced themself to Plaintiff

Leichtle. Instead, Plaintiff Leichtle heard an unnatural click and pause.

       218.    Eventually a live salesperson did come on the line.

       219.    The salesperson pitched Plaintiff Leichtle on having a roof inspection

performed, and the salesperson concealed the company’s true name and identified themselves

with the false name “Texas Fast.”

       220.    Plaintiff Leichtle asked for a website for their business, and the salesperson

stated that their website “didn’t work.”

       221.    On October 22, 2019, at 12:48 p.m. (CST), Plaintiff Leichtle received an

unsolicited call at the -5800 telephone number from Best Storm, who again identified



                                               24
     Case 4:20-cv-02961 Document 1 Filed on 08/24/20 in TXSD Page 25 of 33


themselves as “Texas Fast.”

       222.    On October 22, 2019, at 12:48 p.m. (CST), Plaintiff Leichtle received an

unsolicited call at the -5800 telephone number from Best Storm, who again identified

themselves as “Texas Fast.”

       223.    On October 22, 2019, at 124:45 p.m. (CST), Plaintiff Leichtle received an

unsolicited call at the -5800 telephone number from Best Storm, who again identified

themselves as “Texas Fast.”

       224.    On October 23, 2019, at 11:02 a.m. (CST), Plaintiff Leichtle received an

unsolicited call at the -5800 telephone number from Best Storm, who again identified

themselves as “Texas Fast.”

       225.    Plaintiff Liechtle again asked for the company’s website, and the salesperson

stated that they didn’t have a current website because it “had been hacked.”

       226.    On October 24, 2019, at 10:43 a.m. (CST), Plaintiff Leichtle received an

unsolicited call at the -5800 telephone number from Best Storm, who again identified

themselves as “Texas Fast.”

       227.    On October 24, 2019, at 10:48 a.m. (CST), Plaintiff Leichtle received an

unsolicited call at the -5800 telephone number from Best Storm, who again identified

themselves as “Texas Fast.”

       228.    On December 12, 2019, at 2:34 p.m. (CST), Plaintiff Leichtle received an

unsolicited call at the -5800 telephone number from Best Storm, who again identified

themselves as “Texas Fast.”

       229.    Plaintiff Leichtle again asked for the company’s website, and the salesperson

provided her with a URL to a nonexistent website, www.texasfast.net.



                                              25
     Case 4:20-cv-02961 Document 1 Filed on 08/24/20 in TXSD Page 26 of 33


       230.    On December 13, 2019, at 4:23 p.m. (CST), Plaintiff Leichtle received an

unsolicited call at the -5800 telephone number from Best Storm, who again identified

themselves as “Texas Fast.”

       231.    On January 6, 2020, at 6:27 p.m. (CST), Plaintiff Leichtle received an

unsolicited call at the -8784 telephone number from Best Storm, who this time identified

themselves as “PT Roofing.”

       232.    Plaintiff Leichtle asked for the company’s website, and the salesperson stated

that the company did not have a website.

       233.     On June 8, 2020, at 6:31 p.m. (CST), Plaintiff Leichtle received an

unsolicited call at the -8784 telephone number from Best Storm.

O.     Plaintiff Steiner

       234.    Plaintiff Steiner’s telephone number, ending in number -1133, is registered to

a cellular telephone service. All calls to Plaintiff Steiner described herein were to that

cellular telephone number.

       235.    Plaintiff Steiner has never given prior express written consent to receive

telemarketing calls from Best Storm.

       236.    On June 11, 2020, at around 10:17 a.m. (CST), Plaintiff Steiner received an

unsolicited call at the -1133 telephone number.

       237.    The caller ID showed the phone call was from (720) 782-2352, which he

subsequently learned was from Best Storm.

       238.    Plaintiff Steiner answered.

       239.    Unlike on a normal call, no one promptly announced themself to Plaintiff

Steiner. Instead, Plaintiff Steiner heard an unnatural click and pause.



                                               26
     Case 4:20-cv-02961 Document 1 Filed on 08/24/20 in TXSD Page 27 of 33


       240.    Eventually a live salesperson did come on the line.

       241.    The salesperson pitched Plaintiff Steiner on having a roof inspection

performed, and the salesperson concealed the company’s true name.

       242.    Plaintiff Steiner did not provide prior express written consent to receive

telemarketing calls.

       243.    Best Storm did not receive express consent from any of the Plaintiffs prior to

sending the unsolicited marketing calls.

       244.    Plaintiffs have no affiliation with Best Storm.

       245.    These unsolicited calls placed to Plaintiffs’ cellular telephones were placed

via an “automatic telephone dialing system,” (“ATDS”) as defined by 47 U.S.C. § 227 (a)(1)

and by using “an artificial or prerecorded voice” system as prohibited by 47 U.S.C. § 227

(b)(1)(A), which had the capacity to produce or store numbers randomly or sequentially, and

to dial such numbers, to place marketing calls to Plaintiffs’ cellular telephones.

       246.    The existence of an ATDS is evidenced by the fact that these marketing calls

each began with an unnatural pause and click before a live salesperson came on the line.

       247.    The existence of an ATDS is further evidenced by various salespersons’

statements that they rely on databases to generate telephone numbers of residents in certain

areas where storms have recently occurred.

       248.    Specifically, upon information and belief, Defendant utilizes a combination of

hardware and software systems to send the marketing calls at issue in this case. The systems

utilized by Defendant have the capacity to store, produce, and dial random or sequential

numbers, and/or receive and store lists of telephone numbers, and to dial such numbers, en

masse, in an automated fashion without human intervention.



                                               27
     Case 4:20-cv-02961 Document 1 Filed on 08/24/20 in TXSD Page 28 of 33


        249.    The telephone numbers that Best Storm, or its agents, called were assigned to

cellular telephone services for which Plaintiffs incurred a charge for incoming calls pursuant

to 47 U.S.C. § 227 (b)(1).

        250.    These telephone calls constitute calls that were not for emergency purposes as

defined by 47 U.S.C. § 227(b)(1)(A)(i).

        251.    Thus, these calls by Defendant or its agents therefore violated 47 U.S.C. §

227(b)(1).

        252.    Likewise, nearly all Plaintiffs were registrants of the National Do Not Call

Registry at the time of the calls.

        253.    Defendant made multiple telephone calls to Do Not Call Registrants within a

twelve month period in violation of 47 U.S.C. § 227(c).

                               V.      CLASS ALLEGATIONS

        254.    Pursuant to Fed. R. Civ. P. 23(a) and (b)(3), Plaintiffs bring this action against

Best Storm on behalf of themselves and all other persons similarly situated, as members of

two proposed classes or sub-classes:

        255.    For the first class, which concerns the receipt of ATDS telephone calls

transmitted without prior express consent, Plaintiff proposes the following class definition:

                     All persons in the United States (1) who received one or
                     more calls from Best Storm or its agents, (2) to their mobile
                     or cellular telephone number, (3) through the use of any
                     automatic telephone dialing system or artificial or pre-
                     recorded voice system as set forth in 47 U.S.C. §
                     227(b)(1)(A)(3); (4) on or after four years before the filing
                     of the complaint, and (5) without their prior express written
                     consent.

        256.    For the second class, which concerns the receipt of multiple phone calls by

National Do Not Call registrants, Plaintiff proposes the following class definition:


                                               28
     Case 4:20-cv-02961 Document 1 Filed on 08/24/20 in TXSD Page 29 of 33


                     All persons in the United States (1) who received more than
                     one call from Best Storm or its agents, (2) during a twelve-
                     month period (2) to their mobile or cellular telephone
                     number, (3) which number is listed on the National Do Not
                     Call Registry (4) on or after four years before the filing of
                     the complaint, and (5) without their prior express written
                     consent.

       257.      Excluded from the Class are Best Storm or any entity in which Best Storm has

a controlling interest, each of their respective officers or legal representatives, and any Judge

assigned to this action, including his or her immediate family.

       258.      The proposed class members are identifiable through phone records, internal

call logs, and phone number databases.

       259.      Plaintiffs are members of the proposed Classes.

       260.      The automated technology Best Storm used to call Plaintiffs’ cell phones is

capable of contacting thousands of people a day, and so the potential class members number

in the hundreds or thousands, at least.         Individual joinder of so many persons is

impracticable.

       261.      There are questions of law and fact common to Plaintiffs and to the proposed

class, including but not limited to the following:

           a. Whether Best Storm used an automatic telephone dialing system to call
              the cellular phones of Plaintiff and others;

           b. Whether Best Storm initiated marketing calls to cellular phones without the
              prior express written consent of the called parties;

           c. Whether Best Storm is liable for violations of the TCPA;

           d. Whether Plaintiff and the other members of the class are entitled to
              statutory damages under the TCPA;

           e. Whether Best Storm’s actions were knowing or willful and, if so, whether
              the Court should treble the statutory damages awarded to Plaintiffs and the
              other members of the class; and


                                               29
     Case 4:20-cv-02961 Document 1 Filed on 08/24/20 in TXSD Page 30 of 33



             f. Whether Plaintiffs and members of the class are entitled to equitable relief,
                including but not limited to injunctive relief.

          262.   Plaintiffs’ claims are based on the same facts and legal theories as the claims

of all class members and therefore are typical of the claims of class members. Plaintiffs and

the other class members all received marketing calls to their cellular telephone lines through

the same or similar dialing system.

          263.   Plaintiffs are adequate representatives of the class because their interests do

not conflict with the interests of the Classes they seek to represent. Plaintiffs are victim of

ATDS marketing calls and violations of the National Do Not Call Registry to their cellular

phone without any emergency purpose and without their prior express written consent, and

they are committed to the vigorous prosecution of this action. Plaintiffs have retained

counsel competent and experienced in complex TCPA class action litigation. Plaintiffs will

vigorously prosecute this action. Plaintiffs and their counsel will fairly and adequately

protect the interest of members of the class.

          264.   Common questions of fact and law predominate over questions affecting only

individual class members, and a class action is the superior method for fair and efficient

adjudication of this controversy. The only individual questions concern identification of

class members, which will be ascertainable from records maintained by Best Storm or their

agents.

          265.   The likelihood that individual class members will prosecute separate actions is

remote because individual litigation of the claims of all class members is economically

unfeasible and procedurally impracticable given the expense involved and the small

recoveries available through individual actions.




                                                30
     Case 4:20-cv-02961 Document 1 Filed on 08/24/20 in TXSD Page 31 of 33


        266.    Plaintiffs, on behalf of themselves and the classes, hereby demands a trial by

jury on all issues so triable

                                COUNT I
       VIOLATION OF THE TELEPHONE CONSUMER PROTECTION ACT
                         (47 U.S.C. § 227, et seq.)

        267.    Plaintiffs incorporate all preceding paragraphs as though fully set forth herein

and brings Count I individually and on behalf of the class.

        268.    The foregoing acts and omissions of Best Storm. constitute numerous and

multiple violations of the TCPA, 47 U.S.C. § 227, by making marketing, except for

emergency purposes, to the cellular telephone numbers of Plaintiff and members of the class

using an ATDS and/or in violation of the National Do Not Call Registry.

        269.    As a result of Best Storm’s violations of the TCPA, 47 U.S.C. § 227, Plaintiffs

and members of the classes are entitled to an award of $500 in damages for each and every

marketing call made to their cellular telephone numbers using an ATDS violation of the

TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), and $500 in damages for each and every

marketing call made to their cellular telephone numbers in violation of the National Do Not

Call Registry, 47 U.S.C. § 227(c)(5).

        270.    Plaintiff and members of the classes are also entitled to, and do seek,

injunctive relief prohibiting Best Storm from violating the TCPA, 47 U.S.C. § 227, by

making marketing calls, except for emergency purposes, to cellular telephone numbers using

an ATDS or artificial or prerecorded voice and in violation of the National Do Not Call

Registry.

        271.    Best Storm’s violations were knowing or willful.

        272.    If the Court determines that Best Storm’s actions were knowing or willful,




                                               31
     Case 4:20-cv-02961 Document 1 Filed on 08/24/20 in TXSD Page 32 of 33


then Plaintiffs request that the Court increase the statutory damages up to three times the

amount. See 47 U.S.C. § 227(b)(3).

       WHEREFORE, Plaintiffs, for themselves and all class members, requests the
following relief:

              A.     Certification of the proposed classes;

              B.     Appointment of Plaintiffs as representative of the classes;

              C.     Appointment of Plaintiffs’ counsel as counsel for the classes;

              D.     An order awarding statutory damages of at least $500 per marketing
                     calls at issue pursuant to 47 U.S.C. § 227(b)(3)(B);

              E.     An order awarding statutory damages of at least $500 per marketing
                     calls at issue pursuant to 47 U.S.C. § 227(c)(5)(B);

              F.     An order increasing those statutory damages up to three times ($1,500
                     per marketing calls at issue) pursuant to 47 U.S.C. § 227(b)(3)(C) and
                     (c)(5)(C);

              G.     An order enjoining Best Storm from engaging in the same or similar
                     unlawful practices alleged herein;

              H.     An order awarding costs of suit;

              I.     Leave to amend this Complaint to conform to the evidence presented
                     at trial; and

              J.     Orders granting any other relief this Honorable Court deems equitable,
                     proper, and just.

                                            /s/ Cory S. Fein
                                            CORY S. FEIN (TX Bar No. 06879450)
                                            CORY FEIN LAW FIRM
                                            712 Main Street, Suite 800
                                            Houston, TX 77002
                                            (281) 254-7717
                                            (530) 748 - 0601 (fax)
                                            cory@coryfeinlaw.com




                                            32
Case 4:20-cv-02961 Document 1 Filed on 08/24/20 in TXSD Page 33 of 33


                                /s/ Sean C. Wagner
                               Sean C. Wagner (N.C. Bar No. 50233)
                               Derek M. Bast (N.C. Bar No. 49069)
                               Pro Hac Vice Materials Forthcoming
                               WAGNER HICKS PLLC
                               831 E. Morehead Street, Suite 860
                               Charlotte, North Carolina 28202
                               Telephone: (704) 705 7358
                               sean.wagner@wagnerhicks.law
                               derek.bast@wagnerhicks.law

                               ATTORNEYS FOR PLAINTIFFS
                               AND THE PROPOSED CLASSES




                                33
